Exhibit 10.2

 

CONSULTING AND NONDISCLOSURE AGREEMENT

 

This Consulting and Nondisclosure Agreement (“Agreement”) is entered into
between Command Center, Inc. (“Command”), and its successors, and Brendan
Simaytis (“Consultant”).

 

WHEREAS, Command wishes to engage Consultant for services relating to Command’s
business, which may entail, in part, operational and financial details of
Command, which in many cases are confidential and not known to the general
public;

 

WHEREAS, as part of the services provided by Consultant, Consultant is willing
to protect the confidentiality of such information;

 

NOW, THEREFORE, Command and Consultant agree as follows:

 

1.       Terms of Agreement. The engagement between the parties shall commence
as of November 15, 2019, and shall continue through February 14, 2020 (the
“Term”). This Agreement can be extended by mutual consent of the parties hereto
upon the same terms and conditions for a period of time as agreed upon by the
parties. Command may terminate this agreement with or without cause at any time
without penalty or obligation to make any specific additional payments to
Consultant so as long as it has fully paid to Consultant the fees as
contemplated herein. In the event Command elects to terminate this Agreement and
the services provided by Consultant without good cause, Command will pay to
Consultant the full amount of fees remaining through the Term of this Agreement.
In the event Consultant elects to terminate this Agreement for any reason, no
additional payments will be made to Consultant. Further, in the event either
party elects to terminate this Agreement and the services provided by
Consultant, Consultant will immediately return any and all property of Command
provided to Consultant during the term of this Agreement and all Confidential
Information (as defined below).

 

2.       Compensation and Terms. As may be requested by Command from time to
time, Consultant shall provide Command with services within Consultant’s areas
of experience and knowledge relating to Command’s general operations and/or in
other similar tasks. The services may include periodic reporting related to
these services as may be required by Command. Consultant will not at any time be
required to provide legal advice or legal services to Command, any employee of
Command, or any member of the company’s board of directors.

 

Command shall pay Consultant on a monthly basis for all services performed
within the month. Consultant will be paid at a rate of $17,000 for each month of
the Term of this Agreement. Each monthly payment will be made by Command on the
15th day of each calendar month (or within two days thereof if the 15th is not a
business day), beginning on November 15, 2019, and concluding with the final
payment on January 15, 2020. Consultant hereby agrees and acknowledges the
compensation rate set forth herein is all that Consultant will be owed for all
services rendered to Command under this Agreement.

 

3.       Expenses. Consultant is responsible for all costs and expenses incurred
in the course of performing services under this Agreement, unless previously
approved by Command. However, in the event Command and Consultant agree that
travel is necessary for Consultant, Command shall pay all expenses reasonably
incurred by Consultant in the course of such travel.

 



Page 1

 

4.       Time Requirements. Consultant agrees to furnish Command with consulting
services consistent with this Agreement as may be requested by Command and as
mutually agreed upon by the parties hereto but constituting less than full time.
Consultant agrees and acknowledges that the hours required to provide the
services contemplated in this Agreement may require irregular working hours at
times and may require meeting stated deadlines.

 

5.        Independent Contractor. Both Command and Consultant agree that the
Consultant will act as an independent contractor in the performance of his
duties under this Agreement. Accordingly, Consultant shall be responsible for
payment of all taxes including Federal, State and local taxes arising out of
Consultant’s activities in accordance with this Agreement, including by way of
illustration but not limitation, Federal and State income tax, Social Security
tax, Unemployment Insurance taxes, and any other taxes or business license fee
as required. At no time is Consultant authorized to enter into any agreements
(written or otherwise) or make any material representations on Command’s behalf.

 

6.       Confidential Information.

 

(a)       The words “Confidential Information” mean any nonpublic information,
whether presented orally, in writing or electronically, relating to Command,
provided or made available to Consultant during the term of this Agreement,
including without limitation any of the following:

 

(1)       All ideas, methods, plans, relationships, techniques, formats,
specifications, procedures, designs, systems, processes, data and software
systems;

 

(2)       All marketing, pricing and financial information, including revenues,
expenses, budgets and projections;

 

(3)       All customer information including any data and details on specific
customer accounts;

 

(4)       All specific proprietary computer software, algorithms, computer
processing systems, object and source codes, user manuals, and systems
information and documentation, including how any of the above are applied in
Command’s business operations;

 

(5)       All Trade Secrets (as defined below);

 

(6)       All Work Product (as defined below); and

 

(7)       All other information which is marked as confidential or explained to
be confidential or which by its nature is confidential.

 

(b)       The term “Trade Secrets” as used in this Agreement shall mean
Confidential Information that:

 

(1)        derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by other persons
who can obtain economic value from its disclosure or use; and

 

(2)        is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy.

 



Page 2

 

(c)       This Agreement shall not apply to and the words “Confidential
Information” or “Trade Secrets” shall not include information that is generally
available to the public other than as a result of wrongful disclosure by others
or information rightfully received by either party from a third party without
restriction on disclosure or use.

 

(d)       This Agreement is not intended to obligate either party to disclose
any particular information.

 

7.       Use and Protection of Confidential Information. Consultant will use the
Confidential Information of Command only for designated purposes related to
certain business operations of Command and as maybe needed generally in the
course of providing the consulting services contemplated by this Agreement.
Consultant, as the recipient of Confidential Information, shall take all
reasonable precautions to guard and protect the secrecy and confidentiality of
the Confidential Information so received, including all of the same precautions
that he would take to guard and protect his own confidential information or that
of any other client or employer of Consultant. Except as otherwise provided in
this Agreement, Confidential Information shall not be disclosed by Consultant to
any person or entity or used for his own benefit or the benefit of any other
person or entity. Consultant shall not make copies of any Confidential
Information or allow access to Confidential Information to any unauthorized
third party without the prior written consent of Command. All Confidential
Information shall remain the property of Command. Command has not granted a
license to Consultant to use or exploit Confidential Information for the benefit
of himself or any third party. The restrictions and other terms of this
Agreement will continue for as long as information remains Confidential
Information, and will survive termination of this Agreement.

 

8.       Return of Confidential Information. Upon written request of Command,
Consultant shall return or destroy (as specified by Command and at Command’s
expense) all Confidential Information. If requested by Command, Consultant shall
sign a statement certifying that all Confidential Information has been returned
or destroyed in accordance with Command’s instructions. Disclosure of
Confidential Information to Consultant hereunder shall not constitute any
option, grant or license to Consultant under any patent or other rights now or
hereafter held by Command or its subsidiaries.

 

9.       Ownership of Work Product.

 

(a)       Consultant acknowledges and agrees that any and all work product of
Consultant under this Agreement, whether tangible or intangible, written or
unwritten, including, without limitation, text, computer software, stored data,
programs, photograph, video, multi-media item, or other work of authorship and
instrumentation, including copies and duplicates of same, inventions, ideas,
discoveries, improvements, enhancements, whether or not shown or depicted in
writing or reduced to practice, whether or not patentable and including those
which may be subject to copyright protection (collectively, “Work Product”),
shall belong solely to Command and that Consultant shall not at any time now or
in the future hold or retain any rights or interests in or to any Work Product.
Consultant shall give to Command all electronic and hard copies of all Work
Product upon demand.

 

(b) To the extent that any Work Product may not properly be considered works
made for hire, Consultant represents and warrants that Consultant is the owner
of the Work Product. Consultant further represents and warrants that, whether or
not the Work Product may properly be considered a work made for hire, all Work
Product delivered under this Agreement is original to Consultant and that the
Work Product does not infringe upon any third-party rights including, but not
limited to, copyright, trademark, patent, trade secret, privacy, publicity, and
any other intellectual property rights or legally protectable property rights.

 

10.       Business Transactions. This Agreement shall not obligate either party
to enter into any future business transaction with the other party.

 



Page 3

 

11.       Waiver. No failure or delay by either party in enforcing any condition
or term of this Agreement shall be construed as a waiver of its right to do so,
nor shall any single or partial waiver be construed as a waiver with respect to
any future violation of the same or any different condition or term. Any waiver,
alteration, or modification of any of the provisions of this Agreement or
cancellation or replacement of this Agreement shall not be valid unless in
writing and signed by the parties.

 

12.       Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties with respect to the subject of consulting services
and supersedes all prior discussions, negotiations, agreements and
understandings among the parties with respect to this subject.

 

DATED THIS 30th day of June, 2019.

 

COMMAND CENTER, INC.   CONSULTANT       By: /s/ Richard K. Coleman, Jr.
 
  By: /s/ Brendan Simaytis
 
                Title: President and CEO     Title: EVP and General Counsel

 



Page 4

